        Case 8:21-cv-00541-CEH-SPF Document 10 Filed 03/10/21 Page 1 of 1 PageID 566
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                      Middle District
                                                  __________ DistrictofofFlorida
                                                                          __________


                        State of Florida                          )
                             Plaintiff                            )
                                v.                                )      Case No.    21-cv-541
                  United States of America                        )
                            Defendant                             )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          All Defendants.                                                                                                     .


Date:          03/10/2021                                                                  /s/ Kuntal Cholera
                                                                                            Attorney’s signature


                                                                                    Kuntal Cholera (DC Bar 1031523)
                                                                                        Printed name and bar number
                                                                                            1100 L St NW
                                                                                        Washington, D.C. 20005


                                                                                                  Address

                                                                                       kuntal.cholera@usdoj.gov
                                                                                              E-mail address

                                                                                             (202) 305-8645
                                                                                             Telephone number



                                                                                               FAX number


            Print                        Save As...                                                                   Reset
